No.    92-057

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1992


RHONDA DRUGGE, Individually,
and as Personal Representative
of the ESTATE OF TED E. DRUGGE,
                   Plaintiff and Appellant,


THE STATE OF MONTANA, and THE CITY
OF HAVRE,
                   Defendants and Respondents.



APPEAL FROM:       District Court of the First Judicial District,
                   In and for the County of Lewis & Clark,
                   The Honorable Jeffrey M. Sherlock, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
                   James M. Regnier, Attorney at Law, Missoula, Montana
          For Respondents:
                   Ann Brodsky, Special Assistant Attorney General,
                   Risk Management & Tort Defense Division, Dept. of
                   Administration, Helena, Montana (State)
                   I. James Heckathorn, Murphy, Robinson, Heckathorn &
                   Phillips, Kalispell, Montana (State)
                   Allen Page Lanning, Conklin, Nybo, LeVeque & Murphy,
                   Great Falls, Montana (City of Havre)




                                     Submitted on Briefs:   July 23, 1992
                                                 Decided:   September 1, 1992
Filed:
               -
Justice John Conway Harrison delivered the Opinion of the Court.

    This is an appeal from the First Judicial District Court,
Lewis and Clark County.   Appellant Rhonda Drugge (Drugge) filed a
complaint against the State of Montana        (the State)   in her
individual capacity and as personal representative of the estate of
her deceased husband, Ted E. Drugge, who died June 24, 1986, in a
boating accident on the Milk River near Havre, Montana.
     Ted Drugge and his brother Don drowned when their craft went
over a weir west of the city of Havre, Montana.   After discovery,
the State filed a motion for summary judgment, and on April 3,
1991, the District Court granted its motion in part, holding that

the State owed no duty to warn the decedent, Ted Drugge, of the
hazard which caused his death.    The court's order provided that
there remained an issue of fact regarding the navigability of the
Milk River, and if it was determined that the Milk River was
navigable, then the State would own the stream bed and consequently
the weir itself. In that instance, the State would have the duties
associated with the ownership of the real property. However, this
issue was ultimately decided in the State's favor and a final
judgment was entered on December 16, 1991.
     Drugge appeals only that part of the District Court's order of
April 3, 1991, which held that the State owed no duty to her
decedent as a matter of law.   Drugge is not appealing the court's
order concerning the issue of navigability.
     We review the following dispositive issue:        Whether the
District Court properly held, as a matter of law, that the State of
                                 2
Montana owed no duty based on tort law principles to warn Ted
Drugge of the dangers posed by the Havre City weir when floating
the Milk River.
       We note prior to our discussion of this case against the State
of Montana that the City of Havre, Montana, upon whose property the
weir is located, settled the suit with Drugge prior to this action
against the State.
       A summary of the facts indicates that on June 24, 1986, Ted
and Donald Drugge and Glenda Erickson began a boat trip down the
Milk    River   commencing   just   below   the   Fresno   Dam.   After
approximately eight hours of floating, the party approached the
Havre City weir, located nearly eighteen river miles downstream
from the Fresno Dam. The Havre City weir is a diversion dam owned
and operated by the City of Havre and located entirely on City
property.    The floating party went over the weir; Glenda Erickson
survived while Ted and Donald Drugge drowned.
       The Havre City weir was not navigable, as the party found out,
and would have required a portage to get around.       According to the
record, at the time of the accident there had been no prior
drownings caused by the Havre City weir, nor had the State or the
City of Havre posted warning signs along the river denoting the
dangers of going over the weir.
       During the course of the trial, Drugge set forth selective
portions of the depositions of certain employees of the Montana
Department of Fish, Wildlife and Parks (FW&P) containing opinion
testimony as to the State's duty to warn in this case.
     Drugge   argued t h a t t h e State of Montana owed a duty to
floaters, In the course of the trial, as previously noted, some of
the State's employees, through depositions, indicated that the weir
in question was very dangerous and many of those persons recognized
that it would have been a good idea for someone to erect warning
signs concerning the weir.    Additionally, Drugge noted that the
State of Montana had adopted a uniform state waterways marking
system. Further, Drugge cites 5 23-2-501, MCA, which declared that
it is the policy of the State of Montana to promote safety for the
persons operating vessels in Montana waters.
     In response to this argument the State noted that Drugge did
not cite to the Court any case imposing a duty an a government
entity for failure to warn of the existence of a dangerous
condition such as the Havre weir.     Further, the District Court
found that 8 23-2-501, MCA, did not give rise to any duty on the
part of the State of Montana.    In addition, the   court found no
case law for the proposition that under 5 23-2-501, MCA, a duty
arose on the part of the State to post warning signs as suggested
by Drugge.
                        ,
     Under 5 2-9-101 (1) MCA, state liability attaches under the
Tort Claims Act only where a private person similarly would be
liable.   Here the property where the weir is located was owned by
the City of Havre, not the State of Montana.
     Drugge seeks to impose tort Liability on the State based upon
the State's ownership of the waters within the state.    We find no
authority for the proposition under Article IX, Section 3 (3) of the
Montana Constitution, vesting the State with ownership of the
waters within state boundaries, that creates a duty on the part of
the State based on liability or other tort law to warn of hazards
on rivers.
      While the FW&P is authorized to regulate the waters to ensure
boating safety, here the question is whether, under its statutory
power to regulate the State waters for boating, a legal duty in
tort arose to warn or to close rivers to boating where a hazard
might exist.
      After examining this issue, the court found that notwith-
standing the existence of         §   23-2-501, MCA, expressing the         ll.   ..
policy of the state to promote safety           ..   .   connected with the use
. . . of vessels . . . " the State owed no duty to ensure safety on
State water courses.         Section 23-2-501, MCA, the statute relied
upon by the appellant, has little to do with requiring the State to
warn of river hazards.          This statute is directed toward boating
s a f e t y and s p e c i f i c boating requirements under T i t l e 23, Chapter 2 ,
Part 5, MCA, which covers Licensing, display of decals, equipment,
discharge of waste from vessels, boating while under the influence
of alcohol or drugs, overloading boats, and water skiing,
      This is not to say that as to recreationalists who are injured
by an obstruction placed across a waterway by a landowner, the
landowner may not be liable under a Montana stream access law for
willful or wanton misconduct. See 8 23-2-321, MCA.                The remedy, as
Drugge properly found, is to bring suit against the landowner. She
did that when she sued the City of Havre and settled with the City
prior to filing her complaint against the State of Montana.
     The court granted summary judgment to the effect      that the
State of Montana had no duty under the facts of this case to warn
the Drugge brothers about the Havre weir.
     We affirm the granting of summary judgment and the court's
finding of no duty to warn of the existence of the weir.




          Justices
                                   September 1, 1992

                             CERTIFICATE OF SERVICE

I hereby certify that the following order was sent by United States mail, prepaid, to the
following named:


JAMES M. REGNIER
Attorney at Law
P.O. Box 9108
Missoula, MT 59807

Ann Brodsky
Special Assistant Attorney General
Risk Management ant Tort Defense Division
Mitchell Bldg., Rm. 111
Helena, MT 59620

Allen Page Lanning
CONKLIN, NYBO, LeVEQUE & MURPHEY, P.C.
P.O. Box 2049
Great Falls, MT 59403

I. JAMES HECKATHORN
Attorney at Law
P.O. Box 759
Kalispell, MT 59903-0759

                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF-;MONTANA ,           .